OPINION AND ORDER REPRIMANDING SCR 3.150
Respondent and his wife had serious difficulties which resulted in a dissolution of their marriage. Subsequent conduct of the respondent resulted in his being charged by his former wife with criminal mischief (KRS 512.040), a Class B misdemeanor, assault in the third degree (KRS 508.030), a Class A misdemeanor, and terroristic threatening (KRS 508.080), a Class A misdemeanor. Respondent denied any guilt; however, on trial he was found guilty of all three offenses and sentenced to serve sixty (60) days in jail on each offense, all to run concurrently and all suspended for a period of two years. He also was fined $250 on the assault charge.
On March 12, 1979, disciplinary proceedings were commenced against respondent. The Board of Governors found that the convictions of the Class A misdemeanors constituted unethical and unprofessional conduct bringing the bench and bar into disrepute. The Board recommended that respondent pay the costs of these proceedings and be publicly reprimanded.
Pursuant to the provisions of SCR 3.370(8), the court adopts the decision of the Board of Governors of the Kentucky Bar Association relating to all matters in issue in this case, and respondent is hereby publicly reprimanded.
All concur.
John S. Palmore, Chief Justice.